                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                            CASE NUMBER: 1:18-CV-932

 ZURICH AMERICAN INSURANCE
 COMPANY,

                                       Plaintiff,

                        v.

 COVIL CORPORATION; SENTRY
 CASUALTY COMPANY; UNITED
 STATES FIDELITY AND GUARANTY                            THE RECEIVER OF COVIL
 COMPANY; TIG INSURANCE                                CORPORATION’S MOTION TO
 COMPANY, as successor in interest to                DISMISS OR STAY UNITED STATES
 Fairmont Specialty Insurance Company, f/k/a             FIDELITY AND GUARANTY
 Ranger Insurance Company; HARTFORD                     COMPANY’S CROSS-CLAIMS
 ACCIDENT AND INDEMNITY
 COMPANY; ANN FINCH, as Executrix of
 the Estate of Franklin Delenor Finch,
 DARRELL A. CONNOR, as Executrix of the
 Estate of Charles Franklin Connor; ROBERT
 A. MULLINAX, as Executor of the Estate of
 Jack Junior Waugh; ROBERT JOSEPH
 ELLIS; and SHARON WHITEHEAD, as
 Executrix of the Estate of James T.
 Whitehead,

                                    Defendants.


       Covil Corporation (“Covil”), a dissolved South Carolina corporation, acting solely by and

through its duly appointed receiver, Peter D. Protopapas (“Receiver”), moves this Court to

dismiss the cross-claims of United States Fidelity and Guaranty Company (“USF&G”) pursuant

to Rules 12(b)(1), 12(b)(7), and 19 of the Federal Rules of Civil Procedure for failure to join

indispensable parties and lack of subject matter jurisdiction, or to dismiss or stay USF&G’s

cross-claims pending adjudication of the more comprehensive action currently pending in South

Carolina among the parties, which is styled Covil Corporation v. Zurich American Insurance




       Case 1:18-cv-00932-UA-JLW Document 36 Filed 02/12/19 Page 1 of 3
Company, et al., No. 7:18-cv-03291-BHH (D.S.C.). The grounds for this motion are set forth in

the accompanying memorandum of law.

 Dated: February 12, 2019                         /s/ William K. Davis
                                                  William K. Davis
                                                  N.C. State Bar No. 1117
                                                  BELL, DAVIS & PITT, P.A.
                                                  P.O. Box 21029
                                                  Winston Salem, NC 27120-1029
                                                  (336) 714-4146
                                                  wdavis@belldavispitt.com

                                                  Paul Anton Zevnik (Pro Hac Forthcoming)
                                                  Nancy Patterson (Pro Hac Forthcoming)
                                                  W. Brad Nes (Pro Hac Forthcoming)
                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                  1111 Pennsylvania Avenue, N.W.
                                                  Washington, D.C. 20004
                                                  (202) 739-3000

                                                  Attorneys for Covil Corporation, acting
                                                  through Peter D. Protopapas, Receiver of
                                                  Covil Corporation




                                              2


       Case 1:18-cv-00932-UA-JLW Document 36 Filed 02/12/19 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that I served the foregoing motion via the Court’s electronic filing

system, pursuant to the Electronic Filing Procedures, on all attorneys of record who have entered

an appearance by ECF in this matter.

       This the 12th day of February, 2019.

                                                     /s/ William K. Davis
                                                     William K. Davis
                                                     N.C. State Bar No. 1117
                                                     BELL, DAVIS & PITT, P.A.
                                                     P.O. Box 21029
                                                     Winston Salem, NC 27120-1029
                                                     (336) 714-4146
                                                     wdavis@belldavispitt.com




                                                 3


       Case 1:18-cv-00932-UA-JLW Document 36 Filed 02/12/19 Page 3 of 3
